UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1625


In re: MICHAEL RANKINS,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                        (2:14-cr-00003-FL-1; 2:20-cv-00017-FL)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Rankins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Rankins petitions for a writ of mandamus seeking an order directing the

United States to file a response to his pending 28 U.S.C. § 2255 motion and an order from

this court vacating his conviction and dismissing the underlying indictment. We conclude

that Rankins is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       Because the relief sought by Rankins is not available by way of mandamus, and the

record reflects that the United States has, in fact, filed its response to Rankins’ § 2255

motion, we deny the petitions for a writ of mandamus. We deny as moot Rankins’ motion

for a response from this court to his mandamus petition and we dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2